All that Rogers did with respect to the defendants' mare was, that on the 4th of October, 1866, he found her straying on the public highway, secured her and placed her on the farm of Dorland, in Arthursburgh. On the 8th of October he published a notice in the Poughkeepsie Eagle stating the fact, and that the owners could obtain the animal by calling upon Dorland.
On the 10th of October, on receiving payment of charges he delivered the mare to the plaintiff. He did not act with any reference to the reward offered, and has made no claim to it so far as we know. It is not perceived that the plaintiff was under any obligation, when he received the mare, to disclose the fact that a reward had been offered for her recovery *Page 608 
It seems very clear that Rogers was not entitled to the reward.
On the 8th of October one Parker, of Hyde Park, received a letter from the son of one of the defendants informing him of the loss of the mare, with a card offering the reward in question "for her recovery, or information leading to her recovery." On the 9th of October Parker communicated with the plaintiff, and the following morning he, with the plaintiff, proceeded to the farm of Dorland, and about nine o'clock the plaintiff received the mare from Rogers on paying charges, and restored her to the defendants. On the day she was found at Dorland's the defendant, Lounds, was advised of the fact by telegraph from Poughkeepsie.
On the 8th of October Rogers told one Williams that he had found a mare. On the next day (Tuesday) Williams went to New York, and on Wednesday, the 10th of October, he met with a card announcing the offer of the reward in dispute. Between eight and nine o'clock on that morning he called at the house of the defendant, Lounds, in New York, and he was not at home. He found, however, his wife and a police officer and told them he thought he knew where the lost mare was, and Mrs. Lounds wanted him and the policeman to go after the animal. About noon of that day Williams went to the police head-quarters in New York and arranged with one of the number to take the four or five o'clock train from New York that afternoon to look after and get the mare. Williams afterward and a little after noon went again to the house of the defendant, Lounds, and while there a telegram came from Parker announcing that the mare had been found, and that he had her at Hyde Park. This appears to be all that Williams did; and before he made any arrangement with the police, the mare had been found by the plaintiff. Williams does not, so far as we know, claim the reward; and if he did, he is clearly not entitled to it.
The only reason assigned by the defendants for not paying the plaintiff the reward was that "the police in New York claimed it." Whether the whole force or some one member, *Page 609 
does not appear; but upon what ground any such claim can rest, it is impossible to discover. Nothing was done by them, or any of them, whatsoever, except an arrangement with Williams for one of their number to go to Dutchess county to find the mare after she had been found by the plaintiff, and which arrangement was never acted upon.
If conflicting claims were made for this reward, the defendants, when sued, had a perfect remedy against the consequences of a lawsuit. They might have paid the amount of the award into court, be discharged from the litigation, and compelled the claimants to interplead with each other. (Code, § 122; McKay v. Draper, 27 N.Y., 256.) That the plaintiff is entitled to this reward seems to be established by numerous cases. (City Bank v. Bangs, 2 Edwards Ch. R., 95; Tamer v.Walker, 1 Q.B., 647.) That a party claiming a reward of this character must give some information or do something having some reference to the reward offered, is very obvious. The action is, in fact, upon contract. Where a contract is proposed to all the world, in the form of a proposition, any party may assent to it and it is binding, but he cannot assent without knowledge of the proposition.
This case, in any view, seems to be entirely undefended, and the judgment of the Supreme Court must be reversed and a new trial granted, with the costs of all the courts below to abide the event.
All concur; LOTT, Ch. C., not sitting.
Judgment reversed. *Page 610